All of the questions presented in the motion for rehearing were considered upon the original submission. The rule that a witness in a criminal case (including the defendant if he testifies) may be impeached by proof that he has been convicted of, or legally charged with, felonies or misdemeanors involving moral turpitude (if not too remote) has so long been adhered to by this court that we decline to be drawn into a discussion of the matter. We have been unable to perceive why the rule should not apply in the instant case. Notwithstanding the entry of the plea of guilty appellant takes the witness stand. Why? Surely not to aid the State, but hoping the evidence he gives will be accepted by the jury as true and appropriated by them in mitigation of the punishment. If his testimony impinges on the interest of the State we can see no valid reason why it may not be attacked in any legitimate way available, the same as if all issues were contested.
Believing all questions were properly disposed of in the original opinion the motion for rehearing is overruled.
Overruled.